Opinion issued May 22, 2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00463-CV
———————————
In RE Albert Morris, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
Relator Albert
Morris filed a petition for writ of mandamus challenging the trial court’s[*] denial of his motion to
quash execution of a writ of possession. 
Morris also filed a “Motion for Temporary Injunctive Relief.”
 
We deny the motion for temporary
relief.  We deny the petition for writ of
mandamus.  See Tex. R.
App. P. 52.8(a).
PER CURIAM
Panel
consists of Justices Massengale, Brown, and Huddle.




[*]
        The underlying case is American Home Servicing, Inc. v. Albert
Morris, Cause No. 09-CCV-039965, In the County
Court at Law Number 1 of Fort Bend County, Texas.  The respondent is the Honorable Ben W. “Bud”
Childers.